Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Franco A. Serafini on 06/02/22.

The application has been amended as follows: 

1. (Currently Amended)              A ventilation assembly comprising:
an intake channel (2) of air from a surrounding room;
a delivery channel (3);
a generating device (4) of an air stream between said intake channel (2) and delivery channel (3); and
a filtering section (5; 105) of the air stream to decrease or eliminate a presence of particulate in the air stream, said filtering section (5; 105) being operatively positioned at any point of the ventilation assembly (1) between an inlet end (8) of said intake channel (2) and an outlet end (9) of said delivery channel (3),
wherein said filtering section (5; 105) comprises at least one filter (10; 110) having:
a containment body (12) provided with an intake opening (13) and a delivery opening (14) for the air stream passing therethrough; and
further comprising one or more air-tight bulkheads (15), arranged within said containment body (12) and shaped to force the air stream to flow between, and collide with, said one or more bulkheads (15) and inner walls of said containment body (12), said one or more bulkheads (15) and said containment body (12) having at least one section portion with an air-tight outer layer made of a gel, which is configured to be impacted by, and retain therein, the particulate in the air stream, 
wherein said one or more bulkheads (15) have a helical shape. 
.
Claims 2 and 5 have been canceled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Amended claim 1 includes structures which are neither anticipated by, nor obvious over prior art of record.  Claims 3-4 and 6-10 depend on claim 1; and hence are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077. The examiner can normally be reached Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG H BUI/           Primary Examiner, Art Unit 1773